Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed 04/06/2021. Claims 1, 4, 7 and 9 are further amended as a result of the Examiner’s Amendment and an interview conducted June 24, 2021 and a phone call June 30, 2021. Claims 2, 6, 8, and 10-14 are cancelled. The agreed upon claim amendments are included herein. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CLAIRE BAEK on June 24TH 2021 and June 30, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A system of authentication and payment for a transaction generated through a web-based transaction device 
a first processor;

encode and store a credit card number, 
divide a credit card authentication value into an information block 1 and an information block 2 by encoding the credit card authentication value, wherein the information block 1 is used for decoding the information block 2, and the credit card authentication value includes at least one of a valid period of a credit card, first two digits of a card secret number, and a birth date, 
transmit the information block 1 to a second processor, and 
delete the information block 1; and 
the second processor; and
a second memory storing second instructions thereon, the second instructions when executed by the second processor cause the second processor to:
encode the information block 1 on the basis of payment PIN (Personal Identification Number) information received from user equipment and  stores the encoded information block 1, and
decode the encoded information block 1 on the basis of the payment PIN information and transmit the information block 1 to the first processor, responsive to a request from the first processor, 
wherein responsive to  the request provided to the second processor, the first processor receives the information block 1 from the second processor and , by decoding the information block 2 on the basis of the received information block 1,
wherein when  the transaction is generated through  the web-based transaction device 
the first processor determines there is forgery by comparing a second transaction authentication value made by the first processor with the first transaction authentication value, and requests the second processor to send the information block 1, responsive to determining there is no forgery.

2.	(Canceled)

3.	(Previously Presented) The system of claim 1, wherein the first processor creates a permission message to transmit to a credit card company on the basis of the credit card authentication value and the credit card number, and transmits the permission message to the credit card company.


encoding of the credit card authentication value is performed on the basis of the HSM, and
the information block 1 is encoded through an AES (Advanced Encryption Standard) on the basis of the payment PIN information in the second processor 

5.	(Previously Presented) The system of claim 4, wherein the first processor receives the credit card number and the credit card authentication value from the user equipment through a subscription procedure.

6.	(Canceled) 

7.	(Currently Amended) A method for authentication and payment for a transaction generated through a web-based transaction device 
encoding and storing, by a credit card permission request device, a credit card number
dividing, by the credit card permission request device, a credit card authentication value into an information block 1 and an information blocks 2 by encoding the credit card authentication valuewherein the information block 1 [[being]] is used for decoding the information block 2, and 
transmitting, by the credit card permission request device, the information block 1 to a user authentication device and deleting the information block 1
encoding, by the user authentication device, the information block 1 on the basis of payment PIN (Personal Identification Number) information received from user equipment and storing the encoded information block 1
receiving, by the user authentication device, a temporal virtual card number and information about payment details from a web-based transaction device the transaction is generated through the web-based transaction device
requesting, by the user authentication device, the user equipment to send the payment PIN information
creating, by the user authentication device, a first authentication value[[,]] using the information about payment details and member information, and transmitting the first transaction authentication value to the credit card permission request device
, by the credit card permission request device, 
requesting, by the credit card permission request device, the user authentication device to send the information block 1, when there is no forgery; 
decoding, by the user authentication device, the encoded information block 1 on the basis of the payment PIN information and transmits the information block 1 to the credit card permission request device
decoding, by the credit card permission request device, the credit card authentication value encoded on the basis of the information block 1 and the information block 2 by decoding the information block 2 on the basis of the information block 1

8.	(Canceled)

9.	(Currently Amended) The method of claim 7, further comprising:
creating, by the credit card permission request device, a permission message to transmit to a credit card company on the basis of the decoded credit card authentication value, and transmitting the permission message to the credit card company.

10.	(Canceled)

11.	(Canceled)

12.	(Canceled)

13.	(Canceled) 
14.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 7 and 9 are allowed. The closest prior art of record are US20150206137-(“Fernandes”), US20100202606-(“Almeida”), US20130212026-(“Powell”), US20080208697-(“Kargman”).
Fernandes teaches encrypting information and dividing it into parts and storing them in multiple databases, the encrypted information is reconstructed by separate 

The closest prior art of record either individually or in combination fail to teach or suggest encoding and storing, by a credit card permission request device, a credit card number, dividing, by the credit card permission request device, a credit card authentication value into an information block 1 and an information blocks 2 by encoding the credit card authentication value, wherein the information block 1  is used for decoding the information block 2, and the credit card authentication value includes at least one of a valid period of a credit card, first two digits of a card secret number, and a birth date, transmitting, by the credit card permission request device, the information block 1 to a user authentication device and deleting the information block 1, encoding, by the user authentication device, the information block 1 on the basis of payment PIN (Personal Identification Number) information received from user equipment and storing the encoded information block 1, receiving, by the user authentication device, a temporal virtual card number and information about payment details from a web-based transaction device, when the transaction is generated through the web-based transaction device, requesting, by the user authentication device, the user equipment to send the payment PIN information, creating, by the user authentication device, a first authentication value using the information about payment details and member information, and transmitting the  information and transmits the information block 1 to the credit card permission request, when there is the request from the credit card permission request device and decoding, by the credit card permission request device, the credit card authentication value encoded on the basis of the information block 1 and the information block 2 by decoding the information block 2 on the basis of the information block 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIDORA I IMMANUEL/Examiner, Art Unit 3685